Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  October 7, 2014                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148444(58)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 148444
  v                                                           COA: 312308
                                                              Oakland CC: 2012-240981-FH
  RICHARD LEE HARTWICK,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before October 16, 2014.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 7, 2014